Exhibit 10.03


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: February 2, 2011


A-__
$________



8% DEBENTURE
DUE FEBRUARY 2, 2012


THIS DEBENTURE of Blacksands Petroleum, Inc., a Nevada corporation, having a
principal place of business at 25025 I-45 N., Ste. 410, The Woodlands, TX 77380
(the “Company”), designated as its 8% Debenture, due February 2, 2012 (the
“Debenture”).


FOR VALUE RECEIVED, the Company promises to pay to ________ or its registered
assigns (the “Holder”), the principal sum of $______ (“Principal Amount”) on the
earlier of (i) February 2, 2012 or (ii) upon the New Financing Date, as defined
in Section 10 (the “Maturity Date”), and to pay accrued interest interest at the
rate of eight percent (8%) (the “Interest Rate”) per annum.


This Debenture is subject to the terms and conditions set forth in the Purchase
Agreement, as well as to the following additional provisions:


Section 1.                      This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
made for such registration of transfer or exchange.


Section 2.                        This Debenture has been issued subject to
certain investment representations of the original Holder set forth in
the Purchase Agreement and may be transferred or exchanged only in compliance
with the Purchase Agreement and applicable federal and state securities laws and
regulations.  Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
Section 3.                      Events of Default.


(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i) any default in the payment of the principal amount of this Debenture when
the same shall become due and payable, either at Maturity or by acceleration or
otherwise; or


(ii) default shall be made in the payment of interest on this Debenture when the
same becomes due and payable and the default continues for a period of five (5)
business days; or


(iii)           any representation or warranty made by the Company in the
Purchase Agreement or any other Transaction Documents was incorrect in any
material respect on or as of the date made; or


(iv)           the Company shall fail to observe or perform any other covenant
or agreement contained in this Debenture or any of the other Transaction
Documents which failure is not cured, if possible to cure, within 10 calendar
days after written notice of such default is sent by the Holder or by any other
holder to the Company; or


(v)           the Company shall commence, or there shall be commenced against
the Company a case under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company  commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or there
is commenced against the Company any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company  suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
the Company makes a general assignment for the benefit of creditors; or the
Company shall fail to pay, or shall state that it is unable to pay, or shall be
unable to pay, its debts generally as they become due; or the Company; or any
corporate or other action is taken by the Company or any subsidiary thereof for
the purpose of effecting any of the foregoing; or


(vi) default shall occur with respect to any indebtedness for borrowed money of
the Company or under any agreement to which the Company is a party and such
default shall exceed $75,000; or


(vii) default with respect to any contractual obligation of the Company under or
pursuant to any contract, lease, or other agreement to which the Company is a
party and such default shall continue for more than the period of grace, if any,
therein specified, if the aggregate amount of the Company’s contractual
liability arising out of such default exceeds or is reasonably estimated to
exceed $75,000; or


(viii)           final judgment for the payment of money in excess of $75,000
shall be rendered against the Company and the same shall remain undischarged for
a period of 60 days during which execution shall not be effectively stayed.


(b)           If any Event of Default occurs, the full principal amount of this
Debenture, together with interest and other amounts owing in respect thereof, to
the date of acceleration shall become immediately due and payable in
cash.  Commencing upon an Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at the rate of 18% per annum, or such lower maximum amount of interest permitted
to be charged under applicable law.  The Holder need not provide and the Company
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it.  No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.


Section 4.                      This Debenture is a direct obligation of the
Company, and the obligation of the Company to repay this Debenture is absolute
and unconditional, but is expressly subordinated to all currently outstanding
secured indebtedness of the Company outstanding on the date hereof. The
repayment terms hereof and the separate consideration described in the Purchase
Agreement agreed to be paid to Holder for making the loan evidenced by this
Debenture reflect the substantial risks Holder is assuming by virtue of such
subordination and Holder’s further agreement evidenced hereby that no recourse
shall be had for the payment of the principal of, or interest on the Debenture,
or for any claim based hereon, or otherwise in respect hereof, against any
shareholder, officer or director, as such, past, present or future, of the
Company or any successor corporation, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the express terms hereof and as part of
the consideration for the repayment terms here or hereof, expressly waived and
released.


 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
Section 5.  Interest on the amount advanced will accrue on this Debenture until
the Maturity Date. at the rate of eight percent (8%) per annum based on a
360-day year. Interest shall be payable on the Maturity Date.  If any portion of
this Debenture is outstanding on the Maturity Date, interest at the rate of
eighteen percent (18%) per annum or the highest rate allowed by law, whichever
is lower, shall accrue on the outstanding principal of this Debenture from the
Maturity Date to and including the date of payment by the Company.  All past due
interest shall accrue on a daily basis and shall be payable in cash. The Holder
may demand payment of all or any part of this Debenture, together with accrued
interest, if any, and any other amounts due hereunder, as of the Maturity Date
or any date thereafter.
 
Section 6.  The Holder shall have the right, at his option, at any time on or
before the repayment of the Debenture, to convert, in whole or in part, subject
to the terms and provisions hereof, the Principal Amount of the Debenture
accrued through the date of conversion, into securities to be issued by the
Company in the New Financing (as defined below).
 
Section 7.  Any payment made by the Company to the Investor, on account of this
Debenture shall be applied in the following order of priority: (i) first, to any
amounts other than principal and accrued interest, if any, hereunder, (ii)
second, to accrued interest, if any, through and including the date of payment,
and (iv) then, to principal of the Debenture.

Section 8.   The outstanding principal of the loan evidenced by this Debenture
may not be prepaid.
 
Section 9.    The term "Maturity Date" means the earliest of (i) February 1,
2012, (ii) the New Financing Date (as defined below) or (iii) the accelerated
Maturity Date applicable in the case of any uncured Event of Default prior to
Maturity.
 
Section 10.   The term "New Financing Date" means the first business day after
the date on which the Company closes any equity, equity equivalent, or debt
financing (“New Financing”) in which the Company receives gross proceeds of at
least One Million Dollars ($1,000,000) or more or the last of any such equity,
equity equivalent, or debt financing which in the aggregate equal gross proceeds
of One Million Dollars ($1,000,000) or more to the Company. All such gross
proceeds are determined before deduction of any fees or other expenses or
disbursements of any kind in connection with the relevant transaction, offering
or placement of securities.
 
Section 11.   In the event of a Change of Control taking place otherwise than in
connection with the New Financing, Holder, at its option, will have the right
(a) immediately prior to the Change in Control, to convert the Debenture into
securities of the Company of the same class as those held by the persons
acquiring control of the Company, or (b) to require the Company, upon the Change
in Control, to purchase the Debenture at a purchase price of 125% of the price,
plus accrued interest.  The Company shall give Holder 20 days notice prior to
the event of a Change of Control.


Section 12   This Debenture shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the exclusive jurisdiction of
the state courts of the State of New York located in New York County and and the
United States District Court for the Southern District of New York in connection
with any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non convenes, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under this Debenture. The
Company and the Holder hereby waive a trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other in
respect of any matter arising out of or in connection with this Agreement or the
Debenture
 
           Section 13.  Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any notice of conversion, shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, facsimile
number (713) 840-1438, Attn: David DeMarco or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holder
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. New
York, New York time), (ii) the date after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section later than 5:30 p.m. (New York, New York time)
on any date and earlier than 11:59 p.m. (New York, New York time) on such date,
(iii) the second Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given. Whenever any payment or
other obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.


Section 14.   If this Debenture shall be mutilated, lost, stolen or destroyed,
the Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.


Section 15. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
Section 16. Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of Texas are authorized or required by law or other
government action to close.


“Change of Control” as used herein shall mean the occurrence of the following
events:


(i)           A sale, transfer, or other disposition by the Company through a
single transaction or a series of transactions occurring within a 90-day period
of securities of the Company representing Beneficial Ownership (as defined
below) of fifty (50%) percent or more of the combined voting power of the
Company then outstanding securities to any “Unrelated Person” or “Unrelated
Persons” acting in concert with one another.  For purposes of this definition,
the term “Person” shall mean and include any individual, partnership, joint
venture, association, trust corporation, or other entity [including a “group” as
referred to in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (“1934 Act”)].  For purposes of this definition, the term “Unrelated
Person” shall mean and include any Person other than the Company, a wholly-owned
subsidiary of the Company, an existing shareholder, or an employee benefit plan
of the Company; provided however, a sale of the Company’s securities in a
capital raising transaction shall not be a Change of Control.


(ii)           A sale, transfer, or other disposition through a single
transaction or a series of transactions occurring within a 90-day period of all
or substantially all of the assets of the Company to an Unrelated Person or
Unrelated Persons acting in concert with one another.


(iii)           A change in the ownership of the Company through a single
transaction or a series of transactions occurring within a 90-day period such
that any Unrelated Person or Unrelated Persons acting in concert with one
another become the “Beneficial Owner,” directly or indirectly, of securities of
the Company representing at least fifty-one (51%) percent of the combined voting
power of the Company then outstanding securities.  For purposes of this
Agreement, the term “Beneficial Owner” shall have the same meaning as given to
that term in Rule 13d-3 promulgated under the 1934 Act, provided that any
pledgee of voting securities is not deemed to be the Beneficial Owner of the
securities prior to its acquisition of voting rights with respect to the
securities.


(iv)           Any consolidation or merger of the Company with or into an
Unrelated Person, unless immediately after the consolidation or merger the
holders of the Common Stock of the Company immediately prior to the
consolidation or merger are the beneficial owners of securities of the surviving
corporation representing at least fifty-one (51%) percent of the combined voting
power of the surviving corporation’s then outstanding securities.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Purchase Agreement, dated as of the date hereof,
to which the Company and the original Holder are parties, as amended, modified
or supplemented from time to time in accordance with its terms.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


*********************
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.
 

  BLACKSANDS PETROLEUM, INC.          
 
By:
        Name: David DeMarco       Title:  Chief Executive Officer          

 

 
 
 
 
 
 
5